 

 

Case 1:21-cv-00032-JRH-BKE Document5 Filed 04/16/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT Fil “6

DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEorche 4 KUCUSTA DIV.
AUGUSTA DIVISION 102) APR ib A IO 38
FREDDIE HILTON, ) LERI M. AKUO
) So. A.
Plaintiff, )
)
v. ) CV 121-032
)
GEORGIA DEPARTMENT OF )
CORRECTIONS; MR. EDWARD )
PHILBIN, Warden; MS. TAMIKA HARVEY,)
Deputy Warden of Security; MS. )
MELCHERT, Health Service Administrator; )
MS. RUTH SHELTON, Deputy Warden of )
Care and Treatment; and MS. JAQULYN )
CHAMPION, Food Director, )
)
Defendants. )
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES this case without prejudice, and CLOSES this civil action.

SO ORDERED this J io! May of April, 2021, at Augusta, Georgia.

Uitte

HALL, CHIEF JUDGE
NE STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
